Citation Nr: 1522425	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-26 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD), depression and substance abuse.

2.  Entitlement to service connection for a psychiatric disability, to include psychosis, depression and substance abuse.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active duty service from September 1978 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied reopening claims of entitlement to service connection for PTSD and psychosis due to substance abuse.  

This matter was remanded by the Board in November 2013.  In that decision, the Board noted that the RO had framed the issues on appeal as requests to reopen claims for PTSD and psychosis due to substance abuse.  However, the Board found that the RO had never explicitly considered service connection for a psychosis and, as such, found that this claim was an original claim and not a claim to reopen a previously denied claim.  

The issues of entitlement to service connection for PTSD and psychosis due to substance abuse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2002 decision, the RO denied entitlement to service connection for PTSD, depression and substance abuse.  The Veteran did not file a timely notice of disagreement with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  In an August 2006 decision, the RO denied the Veteran's application to reopen a claim for PTSD.  The Veteran did not file a timely notice of disagreement with respect to this decision and no new and material evidence was received within one year of its issuance.

3.  Evidence received since the August 2006 RO decision became final raises a reasonable possibility of substantiating the claims for service connection for PTSD, depression and substance abuse.  


CONCLUSION OF LAW

The evidence received subsequent to the August 2006 rating decision is new and material; and the claims for service connection for PTSD, depression and substance abuse are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

In a May 2002 rating decision the RO denied entitlement to service connection for PTSD, depression, and substance abuse.  The RO found that there was no confirmed diagnosis of PTSD or supporting evidence of a stressor, that depression had not been diagnosed and had only been noted as a symptom of substance abuse; and finally that service connection for substance abuse could not be granted, because as a matter of law it was deemed a result of willful misconduct.  The Veteran was notified of the decision several days later, but no evidence or notice of disagreement was received within a year of the notice.

In an August 2006 decision, the RO denied the Veteran application to reopen a claim of entitlement to service connection for PTSD.  The RO noted that there remained not diagnosis of PTSD.  The Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The evidence that has been added to the Veteran's claims file since the August 2006 decision consists of VA treatment records and lay statements related to the claim.  Specifically, Vet Center treatment records indicate reported PTSD and possible PTSD symptoms in service.  The Veteran also alleged that his symptoms are related to an incident in service in which he was placed in a strait jacket.  
  
As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). . 

The evidence that has been added to the Veteran's claims file since August 2006 is new in that it had not previously been submitted.  These records indicate possible PTSD symptoms, depression and prescribed anti-depressants and a report that the substance abuse might have been self-medication in response to in-service stressors.  Although these records may have been constructively of record at the time of the prior decisions, the RO was unaware of their existence and had no opportunity to consider them in the prior adjudications.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in August 2006, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for PTSD, depression and substance abuse is reopened, and to this extent, the appeal is granted.


REMAND

The Veteran's medical records indicate possible PTSD symptoms in service.  He has also been diagnosed with polysubstance abuse, psychosis due to substance abuse, mood disorder nos, adjustment disorder, possible dysthymia, and depressed mood.  He alleges that his disorders are related to stressful events in service, to include being arrested and put in a strait jacket.  The evidence indicates that this may be related to substance abuse in service.  The Veteran has not been afforded a VA examination.

Finally, the Board notes that this matter was remanded in November 2013 in part to obtain records from the Gainesville Florida Medical Center.  The Veteran signed an authorization form in January 2014, but it does not appear that a letter was sent requesting these records, nor was a negative reply received.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran treatment at Gainesville Florida Medical Center for psychiatric and substance abuse disorders.  

3.  Ask the Veteran to provide a stressor statement providing specific information as to claimed stressors.

4.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability is related to service.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.

(a) The examiner should determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD.  A current disability is defined as one shown at any time since near the time of the Veteran's current claim in March 2011.

If PTSD is diagnosed, the examiner should specify any stressor(s) that provide the basis of the diagnosis.  

(b)  For all current psychiatric disabilities, the examiner should answer the following:

Did such disability have its onset during active duty or is it a result of an event in active service?

Was a psychosis present and symptomatic within a year of the Veteran's discharge from service?

Was the substance abuse in active service or since an effort to self medicate symptoms of an acquired psychiatric disability?

Is any current psychiatric disability secondary to (caused or aggravated by) PTSD?  

Is any diagnosed psychiatric disability the result of the abuse of alcohol or drugs?

The examiner should provide reasons for these opinions.  The examiner must consider the Veteran's statements regarding the incurrence of her claimed disorder and the continuity of symptomatology.  

If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion and whether the inability is due to the absence of specific evidence or the limits of medical or scientific knowledge.

5.  If PTSD is diagnosed on the basis of an in-service stressor, determine whether further efforts are warranted to obtain credible supporting evidence of the stressor.

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


